Exhibit 10.1

 

 

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

of

US FOODS HOLDING CORP.

dated as of June 1, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

RECITALS

     1   

ARTICLE I DEFINITIONS

     1   

SECTION 1.1.

   Certain Defined Terms      1   

SECTION 1.2.

   Other Definitional Provisions      6   

ARTICLE II CORPORATE GOVERNANCE

     6   

SECTION 2.1.

   Board Representation      6   

SECTION 2.2.

   Committees      9   

SECTION 2.3.

   [Reserved]      9   

SECTION 2.4.

   Change in CEO      9   

SECTION 2.5.

   Consent Rights      10   

SECTION 2.6.

   Available Financial Information      13   

SECTION 2.7.

   Access      14   

SECTION 2.8.

   Termination of Rights      15   

ARTICLE III MISCELLANEOUS

     15   

SECTION 3.1.

   Stockholder Indemnification; Reimbursement of Expenses      15   

SECTION 3.2.

   Termination      16   

SECTION 3.3.

   Amendments and Waivers      17   

SECTION 3.4.

   Successors, Assigns and Transferees      17   

SECTION 3.5.

   [Reserved]      17   

SECTION 3.6.

   Notices      17   

SECTION 3.7.

   Further Assurances      19   

SECTION 3.8.

   Entire Agreement      19   

SECTION 3.9.

   Restrictions on Other Agreements; Bylaws      19   

SECTION 3.11.

   Delays or Omissions      20   

SECTION 3.12.

   Governing Law; Jurisdiction; Waiver of Jury Trial      20   

SECTION 3.13.

   Severability      20   

SECTION 3.14.

   Enforcement      20   

SECTION 3.15.

   Titles and Subtitles      20   

SECTION 3.16.

   No Recourse      20   

SECTION 3.17.

   Counterparts; Facsimile Signatures      21   

Exhibits

  

Exhibit A — Assignment and Assumption Agreement

  

 

- i -



--------------------------------------------------------------------------------

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered as of June 1, 2016,
among US FOODS HOLDING CORP., a Delaware corporation (the “Company”), and each
of the stockholders of the Company whose name appears on the signature pages
hereof (each, a “Stockholder” and collectively, the “Stockholders”).

RECITALS

WHEREAS, pursuant to the Stock Purchase Agreement, dated May 2, 2007 (the
“Purchase Agreement”), by and between Restore Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of the Company (“Restore”), Ahold
U.S.A., Inc. and Koninklijke Ahold N.V. (“Ahold”), Restore acquired all of the
outstanding shares of common stock of U.S. Foodservice, Inc., a Delaware
corporation (“USF”), and certain related trademarks described in the Purchase
Agreement (the “Acquisition”);

WHEREAS, immediately following the Acquisition, Restore merged with and into USF
and USF was the surviving corporation of the merger and wholly-owned subsidiary
of the Company;

WHEREAS, the Company, USF, and the Stockholders previously entered into the USF
Holding Corp. Stockholders Agreement, dated as of July 3, 2007 (the “Initial
Agreement”), establishing certain terms and conditions upon which the shares of
Common Stock (as defined below) would be held, including provisions restricting
the transfer of shares of Common Stock, and providing for certain other matters;

WHEREAS, the Company is undertaking an underwritten initial public offering (the
“IPO”) of shares of Common Stock; and

WHEREAS, in connection with, and effective upon, the date of the completion of
the IPO (the “Closing Date”), pursuant to Section 5.3 of the Initial Agreement,
the Company and the Stockholders wish to set forth certain understandings
between such parties, including with respect to certain governance matters.

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the Company and the Stockholders hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.

“Annual Budget” has the meaning assigned to such term in Section 2.6(a)(ii).



--------------------------------------------------------------------------------

“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership of Common Stock
or other Voting Securities of the Company shall be calculated in accordance with
the provisions of such Rule; provided, however, that for purposes of determining
beneficial ownership, (i) a Person shall be deemed to be the beneficial owner of
any security which may be acquired by such Person, whether within sixty (60)
days or thereafter, upon the conversion, exchange or exercise of any warrants,
options, rights or other securities and (ii) no Person shall be deemed to
beneficially own any security solely as a result of such Person’s execution of
this Agreement.

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Bylaws” means the Bylaws of the Company, as in effect on the date hereof and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the terms of the Charter and the terms of
this Agreement.

“CD&R Investors” means Clayton, Dubilier & Rice Fund VII, L.P., Clayton,
Dubilier & Rice Fund VII (Co-Investment), L.P., CD&R Parallel Fund VII, L.P.,
CDR USF Co-Investor L.P., and CDR USF Co-Investor No. 2, L.P.

“CD&R” means Clayton, Dubilier & Rice, Inc.

“CD&R Designee” means any Director designated by the CD&R Investors pursuant to
Section 2.1(a) of this Agreement.

“CEO” means the Chief Executive Officer of the Company in office from time to
time.

“CEO Designee” has the meaning assigned to such term in Section 2.1(a).

“Chairman” has the meaning assigned to such term in Section 2.1(a).

“Change of Control” means the first to occur of the following events: (i) the
sale of all or substantially all of the assets of the Company to any Person (or
group of Persons acting in concert), other than to (x) the Investors or their
respective Affiliates or (y) any employee benefit plan (or trust forming a part
thereof) maintained by the Company or its Affiliates or other Person of which a
majority of its voting power or other equity securities is owned, directly or
indirectly, by the Company (any Person described in the foregoing clauses (x) or
(y), an “Affiliated Person”); or (ii) a sale by the Company, any of the
Investors or any of their respective Affiliates to a Person (or group of Persons
acting in concert) of Common Stock, or a merger, consolidation or similar
transaction involving the Company, in any case, that results in more than 50% of
the Common Stock of the Company (or any resulting company after a merger) being
held by a Person (or group of Persons acting in concert) that does not include
an Affiliated Person; in any event, which results in the Investors and their
respective Affiliates or such employee benefit plan ceasing to hold the ability
to elect a majority of the members of the Board.

 

2



--------------------------------------------------------------------------------

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and the terms of this Agreement.

“Closing Date” has the meaning set forth in the recitals.

“Committee” has the meaning assigned to such term in Section 2.2(a).

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Company” has the meaning assigned to such term in the recitals.

“Company Competitor” means any Person that is primarily engaged in any business
that directly or indirectly competes with the business of the Company in the
foodservice distribution business in the continental United States.

“Consulting Agreements” means collectively (i) the Consulting Agreement, dated
as of July 3, 2007, by and between CD&R and the Company, and (ii) the Consulting
Agreement, dated as of July 3, 2007, by and between KKR and the Company, in each
case, as the same may be amended from time to time in accordance with its terms
and the terms of this Agreement.

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Director” means any member of the Board.

“Equity Securities” means any and all shares of Common Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exempt Transaction” means any acquisition or disposition (whether through
merger, consolidation or otherwise) (i) which has a purchase price (including
any assumed indebtedness and valuing any non-cash consideration at its Fair
Market Value) of less than $25,000,0000 and (ii) which, together with all other
Exempt Transactions after the Closing Date has an aggregate purchase price of
less than $50,000,000; provided that no transaction described herein with any
Affiliate of any Stockholder shall constitute an Exempt Transaction.

 

3



--------------------------------------------------------------------------------

“Fair Market Value” means with respect to Common Stock, the average of the
closing sale prices of shares on the stock exchange or national market on which
the shares are principally trading for a period of 30 trading days ending on the
date in question, and with respect to any other non-cash consideration, the fair
market value of such non-cash consideration as determined in good faith by the
Board.

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Indemnification Agreements” means collectively, (i) the Indemnification
Agreement, dated as of July 3, 2007, by and among the Company, CD&R and the CD&R
Investors, and (ii) the Indemnification Agreement, dated as of July 3, 2007, by
and among the Company, KKR and the KKR Investors, in each case, as the same may
be amended from time to time in accordance with its terms and the terms of this
Agreement.

“Independent Director” means a Director who qualifies as “independent” under
Rules 303A.01 and 303A.02 of the New York Stock Exchange Listed Company Manual.

“Investors” means the CD&R Investors and the KKR Investors.

“IPO” has the meaning set forth in the recitals.

“KKR” means Kohlberg Kravis Roberts & Co. L.P.

“KKR Designee” means any Director designated by the KKR Investors pursuant to
Section 2.1(a) of this Agreement.

“KKR Investors” means KKR 2006 Fund L.P., KKR PEI Food Investments L.P., KKR
Partners III, L.P., OPERF Co-Investment LLC and ASF Walter Co-Invest L.P.

“Losses” has the meaning assigned to such term in Section 3.1(a).

“Original Shares” means when used in reference to any one or more Stockholders,
the shares of Common Stock held by such Stockholder on the date hereof, or any
shares or other securities which such shares of Common Stock may have been
converted into or exchanged for in connection with any exchange,
reclassification, dividend, distribution, stock split, combination, subdivision,
merger, spin-off, re-capitalization, re-organization or similar transaction.

“Permitted Transferee” means an Affiliate (other than any “portfolio company”
described below) of a Stockholder; provided, however, that in both cases such
Transferee shall agree in a writing in the form attached as Exhibit A hereto to
be bound by and to comply with all applicable provisions of this Agreement;
provided, further, however, that in no event shall (A) the Company or any of its
Subsidiaries, (B) any “portfolio company” (as such term is customarily used
among institutional investors) of any Stockholder or any entity controlled by
any portfolio company of any Stockholder or (C) any Company Competitor (whether
or not an Affiliate of the Transferring Stockholder) constitute a “Permitted
Transferee”.

 

4



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of two or more of the foregoing.

“Principal Investors” means Clayton, Dubilier & Rice Fund VII, L.P. and KKR 2006
Fund L.P.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and each of the Stockholders, as the
same may be amended from time to time in accordance with its terms and the terms
of this Agreement.

“Repurchase” has the meaning assigned to such term in Section 2.5(a)(v).

“Required Directors” has the meaning assigned to such term in Section 2.5(a).

“Reserved Employee Shares” means options to purchase Common Stock (and shares of
Common Stock issuable upon the exercise thereof) to employees, officers,
directors or consultants pursuant to any stock option, employee stock purchase
or similar equity-based plans approved by the Board of Directors or approved by
the Board of Directors and the stockholders of the Company (in each case, as
appropriately adjusted for any subsequent stock dividends, combinations, splits
or the like), including the 2007 Stock Option Plan for Key Employees of USF
Holding Corp. and its Subsidiaries, the US Foods Holding Corp. 2016 Omnibus
Incentive Plan and the Employee Stock Purchase Plan.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Stockholder” has the meaning set forth in the recitals.

“Stockholder Designees” has the meaning assigned to such term in Section 2.1(a).

“Stockholder Indemnitee” has the meaning assigned to such term in Section
3.1(a).

“Subscription Agreements” means the share subscription agreements entered into
on July 3, 2008 between the Company and each of the Stockholders pursuant to
which each of the Stockholders agreed to purchase from the Company shares of
Common Stock.

“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly, and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner.

 

5



--------------------------------------------------------------------------------

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Equity
Securities beneficially owned by a Person or any interest in any shares of
Equity Securities beneficially owned by a Person. In the event that any
Stockholder that is a corporation, partnership, limited liability company or
other legal entity (other than an individual, trust or estate) ceases to be
controlled by the Person controlling such Stockholder or a Permitted Transferee
thereof, such event shall be deemed to constitute a “Transfer” subject to the
restrictions on Transfer contained or referenced herein.

“Transferee” means any Person to whom any Stockholder or any Transferee thereof
Transfers Equity Securities of the Company in accordance with the terms hereof.

“USF” has the meaning assigned to such term in the recitals.

“Voting Securities” means, at any time, shares of any class of Equity Securities
of the Company, which are then entitled to vote generally in the election of
Directors.

SECTION 1.2. Other Definitional Provisions. (a) The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

CORPORATE GOVERNANCE

SECTION 2.1. Board Representation. (a) On the Closing Date, the Board shall be
comprised of nine directors, with one of such nine seats vacant, and thereafter,
may be comprised of between two and fifteen Directors, but the number of
Directors may only be changed with the consent of the CD&R Investors and the KKR
Investors for so long as each has the right to designate a Director pursuant to
this Section 2.1(a). On and after the Closing Date, (i) the CD&R Investors,
together with their affiliates, shall have the right, but not the obligation, to
designate for nomination by the Board as Directors a number of designees equal
to (such Persons, the “CD&R Designees”): (A) at least forty percent (40%) of the
total number of Directors comprising the Board at such as time as long as the
CD&R Investors (together with their affiliates) own at least ninety percent
(90%) of their Original Shares, of whom, subject to Section 2.4, one shall be
designated Chairman of the Board (“Chairman”); (B) at least thirty percent (30%)
of the total number of Directors comprising the Board at such time as long as
the CD&R Investors (together with their affiliates) own less than ninety percent
(90%) but not less than seventy-five percent (75%) of their Original Shares, of
whom, subject to Section 2.4, one shall be designated Chairman; (C) at least
twenty percent (20%) of the total number of Directors

 

6



--------------------------------------------------------------------------------

comprising the Board at such time as long as the CD&R Investors (together with
their affiliates) own less than seventy-five percent (75%) but not less than
fifty percent (50%) of their Original Shares, of whom, subject to Section 2.4,
one shall be designated Chairman; (D) at least ten percent (10%) of the total
number of Directors comprising the Board at such time as long as the CD&R
Investors (together with their affiliates) own less than fifty percent (50%) but
not less than twenty-five percent (25%) of their Original Shares, of whom,
subject to Section 2.4, one shall be designated Chairman; and (E) at least five
percent (5%) of the total number of Directors comprising the Board at such time
as long as the CD&R Investors (together with their affiliates) own less than
twenty-five percent (25%) but not less than ten percent (10%) of their Original
Shares, of whom, subject to Section 2.4, one shall be designated Chairman;
provided that any such Chairman designee pursuant to clauses (A) through (E)
shall be an operating partner of CD&R and who shall be entitled to be active in
the day-to-day business of the Company and consult with the CEO with respect
thereto for so long as the CD&R Investors deem such consultation to be
effective; (ii) the KKR Investors, together with their affiliates, shall have
the right, but not the obligation, to designate for nomination by the Board as
Directors a number of designees equal to (such Persons, the “KKR Designees”,
and, together with the CD&R Designees, the “Stockholder Designees”): (A) at
least forty percent (40%) of the total number of Directors comprising the Board
at such as time as long as the KKR Investors (together with their affiliates)
own at least ninety percent (90%) of their Original Shares; (B) at least thirty
percent (30%) of the total number of Directors comprising the Board at such time
as long as the KKR Investors (together with their affiliates) own less than
ninety percent (90%) but not less than seventy-five percent (75%) of their
Original Shares; (C) at least twenty percent (20%) of the total number of
Directors comprising the Board at such time as long as the KKR Investors
(together with their affiliates) own less than seventy-five percent (75%) but
not less than fifty percent (50%) of their Original Shares; (D) at least ten
percent (10%) of the total number of Directors comprising the Board at such time
as long as the KKR Investors (together with their affiliates) own less than
fifty percent (50%) but not less than twenty-five percent (25%) of their
Original Shares; and (E) at least five percent (5%) of the total number of
Directors comprising the Board at such time as long as the KKR Investors
(together with their affiliates) own less than twenty-five percent (25%) but not
less than ten percent (10%) of their Original Shares; and (iii) one designee
shall be the CEO (the “CEO Designee”) who shall be designated jointly by the
CD&R Investors and the KKR Investors in accordance with Section 2.5(a).

Effective as of the Closing Date, the CD&R Designees shall initially be John C.
Compton, Kenneth A. Giuriceo and Richard J. Schnall, and John C. Compton shall
initially be designated as Chairman, the KKR Designees shall initially be Vishal
Patel and Nathaniel H. Taylor, and the CEO Designee shall initially be Pietro
Satriano.

(b) The Company shall take such action as may be required under applicable law
to cause the Board to consist of the number of Directors specified in clause
(a).

(c) The Company agrees to include in the slate of nominees recommended by the
Board the Stockholder Designees and the CEO Designee and to use its best efforts
to cause the election of each such designee to the Board, including nominating
such individuals to be elected as Directors as provided herein.

 

7



--------------------------------------------------------------------------------

(d) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any Director
designated pursuant to clause (i), (ii) or (iii) of Section 2.1(a) (or pursuant
to the Initial Agreement), the remaining Directors and the Company shall cause
the vacancy created thereby to be filled by a new designee of the CD&R Investors
or the KKR Investors, as applicable, who designated such Director as soon as
possible, and the Company hereby agrees to take, at any time and from time to
time, all actions necessary to accomplish the same.

(e) Each of the Stockholders agrees to vote, or act by written consent with
respect to, all Voting Securities beneficially owned by it, at each annual or
special meeting of stockholders of the Company at which Directors are to be
elected or to take all actions by written consent in lieu of any such meeting as
are necessary, to cause the Stockholder Designees and the CEO Designee to be
elected to the Board. Each of the Stockholders agrees to use its commercially
reasonable efforts to cause the election of each such designee to the Board,
including nominating such individuals to be elected as members of the Board. In
the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any Director
designated pursuant to clause (i), (ii) or (iii) of Section 2.1(a) (or pursuant
to the Initial Agreement) and the remaining Directors pursuant to Section 2.1(d)
have caused the vacancy created thereby to be filled by a new designee of the
CD&R Investors or KKR Investors, as applicable, then in such case each
Stockholder hereby agrees to take, at any time and from time to time, all
actions necessary to accomplish the same. Upon the written request of the CD&R
Investors or the KKR Investors, as applicable, each other Stockholder shall
vote, or act by written consent with respect to, all Voting Securities
beneficially owned by it and otherwise take or cause to be taken all actions
necessary to remove any Director designated by such Stockholders and to elect
any replacement Director designated as provided in this Section 2.1(e). Unless
the CD&R Investors or the KKR Investors shall otherwise request in writing, no
other Stockholder shall take any action to cause the removal of any Directors
designated by such Stockholders.

(f) In the event the CD&R Investors or the KKR Investors, as applicable, shall
cease to have the right to designate a Director in accordance with Section
2.1(a), the designee of such Stockholders selected by such Stockholders shall
resign and the Directors remaining in office shall decrease the size of the
Board to eliminate such vacancy and no consent under Section 2.5(a) shall be
required in connection with such decrease.

(g) The Company shall reimburse each Stockholder Designee for their reasonable
out-of-pocket expenses incurred by them for the purpose of attending meetings of
the Board or committees thereof.

(h) The CD&R Investors and the KKR Investors shall have the right to
representation on the board of directors of any Subsidiary in proportion to
their representation on the Board.

(i) Following any termination or resignation of the CEO and prior to the hiring
of a replacement CEO pursuant to Section 2.4(c), the CD&R Designee serving as
Chairman pursuant to Section 2.1(a)(i) shall be entitled to serve also as CEO on
an interim basis until such replacement CEO is hired (during which time the
Board seat to which the CEO Designee is

 

8



--------------------------------------------------------------------------------

entitled pursuant to Section 2.1(a)(iii) shall remain vacant). In the event that
such CD&R Designee has served as CEO for a period of six months, the
continuation of such CD&R Designee to serve in such position shall require the
approval of the Required Directors pursuant to Section 2.5(a)(i).

(j) In the event that the size of the Board is expanded to include Independent
Directors, the CD&R Investors, on the one hand, and the KKR Investors, on the
other hand, shall initially be entitled to designate an equal number of
Independent Directors and each such Independent Director shall be subject to the
approval of the non-designating Investor.

(k) The rights of the Stockholders pursuant to this Section 2.1 are personal to
the Stockholders and shall not be exercised by any Transferee other than a
Permitted Transferee described in clause (ii) of the definition thereof.

SECTION 2.2. Committees. (a) The Board shall have an Audit Committee, a
Compensation Committee and a Nominating and Corporate Governance Committee, and
may form additional committees upon the approval of the Board (each, a
“Committee”). The power and authority of each Committee shall be determined from
time to time by the Board.

(b) So long as the CD&R Investors or the KKR Investors, as applicable, have the
right to designate at least one (1) Director pursuant to Section 2.1, the
Company shall cause the Audit Committee, the Compensation Committee, the
Nominating and Corporate Governance Committee or other significant committee of
the Board (including, without limitation, any committee performing the functions
usually reserved for the committees described above) to include at least one (1)
CD&R Designee and one (1) KKR Designee; provided that the right of any Director
to serve on a Committee shall be subject to applicable law and the Company’s
obligation to comply with any applicable independence requirements of a national
securities exchange upon which the Common Stock is listed to which it is then
subject.

SECTION 2.3. [Reserved].

SECTION 2.4. Change in CEO. (a) The Principal Investors shall cooperate with
each other in good faith to evaluate on a periodic basis the performance of the
CEO and shall use all reasonable efforts to reach mutual agreement with respect
to whether replacing the CEO at any time is in the best interests of the
Company.

(b) [Reserved].

(c) Following any termination or resignation of the CEO, the Stockholder
Designees shall cause the Board to promptly initiate a search for a replacement
CEO, the hiring of such replacement CEO to require the consent of the Required
Directors pursuant to Section 2.5(a)(i). In connection with such search, the
Principal Investors shall consider in good faith the need to combine the titles
of Chairman and CEO to the extent necessary to attract the most qualified CEO
candidates. Upon the termination or resignation of any Person who holds the
title of Chairman and CEO, the CD&R Designee shall be entitled to serve as both
Chairman pursuant to Section 2.1(a)(i) and interim CEO pursuant to Section
2.1(i). Notwithstanding that such CD&R Designee no longer holds the title of
Chairman, such designee shall be entitled to continue to be active in the
day-to-day business of the Company as specified in Section 2.1(a)(i).

 

9



--------------------------------------------------------------------------------

SECTION 2.5. Consent Rights. (a) In addition to any vote or consent of the Board
or the stockholders of the Company required by law or the Charter, and
notwithstanding anything in this Agreement to the contrary, the Company shall
not, and to the extent applicable, shall not permit any Subsidiary of the
Company to, take any of the following actions, or enter into any arrangement or
contract to do any of the following actions, without the consent in writing of
at least one CD&R Designee and one KKR Designee (the consent of the “Required
Directors”), which shall be necessary for authorizing, effecting or validating
such transactions; provided that if the CD&R Investors or the KKR Investors, as
applicable, are no longer entitled to appoint a Stockholder Designee, any such
action shall, subject to Section 2.8(a), require the written consent of the CD&R
Investors or the KKR Investors, as applicable:

(i) except as provided in Section 2.4, the selection, hiring, termination or
removal of the CEO, any Person hired to replace the CEO, the continuation of a
CD&R Designee as interim CEO for a period of greater than six months, and any
determination of the compensation of the CEO of the Company or his or her direct
reports;

(ii) any (A) merger or consolidation with or into any other Person, or any
acquisition of another Person, whether in a single transaction or a series of
related transactions, other than any Exempt Transaction, (B) proposed
transaction or series of related transactions involving a Change of Control of
the Company, or (C) proposed Transfer by a Stockholder except to a Permitted
Transferee;

(iii) the incurrence of indebtedness for borrowed money (including through
capital leases, the issuance of debt securities or the guarantee of indebtedness
of another Person) other than the incurrence of trade payables arising in the
ordinary course of operating the business;

(iv) any authorization, creation (by way of reclassification, merger,
consolidation or otherwise) or issuance of any securities of the Company and for
the avoidance of doubt, in connection with an Exempt Transaction), other than
(A) the issuance of Reserved Employee Shares, or (B) the issuance of any
securities as consideration in, or in connection with, a transaction approved
pursuant to Sections 2.5(a)(ii) or (xiii);

(v) any redemption, acquisition or other purchase of any shares of Common Stock
(a “Repurchase”) other than a Repurchase from an employee (not including the
CEO) in connection with such employee’s termination of employment with the
Company or any Subsidiary;

(vi) any payment or declaration of any dividend or other distribution on any
shares of Common Stock or entering into any recapitalization transaction the
primary purpose of which is to pay a dividend;

(vii) the creation of any non-wholly owned subsidiaries, or the Transfer or any
sale or Transfer of a Subsidiary’s securities to any Person other than the
Company or a wholly owned Subsidiary of the Company (other than any pledge of
such Subsidiary’s stock pursuant to a financing approved by the Board in
accordance with Section 2.5(a)(iii);

 

10



--------------------------------------------------------------------------------

(viii) the creation or amendment of any stock option, employee stock purchase or
similar equity-based plan for management or employees, or any increase in the
number of Reserved Employee Shares;

(ix) [intentionally omitted];

(x) any transaction with or involving any Affiliate of the Company or any
Affiliate of any stockholder of the Company that beneficially owns in excess of
ten percent (10%) of the voting power of the Company, other than (A) a Transfer
to a Permitted Transferee, (B) the Consulting Agreements, the Registration
Rights Agreement and the Indemnification Agreements, but including any
amendment, termination or material waiver under any such agreements, or (C) any
transaction or series of related transactions in the ordinary course of business
and on arms-length third-party terms with any “portfolio company” (as such term
is customarily used among institutional investors) held or managed by any
Affiliate of the Company and not involving amounts in excess of $5,000,000 per
annum;

(xi) any amendment, repeal or alteration of the Charter or the Bylaws or any
organizational documents of any Subsidiary, whether by or in connection with a
merger or consolidation or otherwise;

(xii) any increase or decrease in the size or composition of the Board,
committees of the Board, and boards and committees of Subsidiaries of the
Company and any termination or removal of an Independent Director;

(xiii) any (A) acquisition of the stock or assets of any Person, or the
acquiring by any other manner of any business, properties, assets, or Persons,
in one transaction or a series of related transactions, or (B) dispositions of
assets of the Company or any Subsidiary, other than, in either case, an Exempt
Transaction;

(xiv) [intentionally omitted];

(xv) any voluntary election by the Company or any Subsidiary of the Company to
liquidate or dissolve or to commence bankruptcy or insolvency proceedings or the
adoption of a plan with respect to any of the foregoing;

(xvi) any material change in a significant accounting policy of the Company and
any termination or change of the Company’s independent auditor;

(xvii) [intentionally omitted];

(xviii) [intentionally omitted];

(xix) [intentionally omitted];

 

11



--------------------------------------------------------------------------------

(xx) the grant of registration rights to any Stockholder (including any
Permitted Transferee of a Stockholder), other than (A) the transfer of demand
registration rights permitted by the Registration Rights Agreement or (B) the
grant of piggyback registration rights pursuant to any agreement entered into
with any management stockholder after the date hereof in the ordinary course;

(xxi) [intentionally omitted];

(xxii) the deregistration of the Company pursuant to Section 7 of the
Registration Rights Agreement;

(xxiii) settlement of any litigation to which the Company or any of its
Subsidiaries is a party involving the payment by the Company or any of its
Subsidiaries of an amount equal to or greater than $15 million;

(xxiv) making a material tax election or entering into any agreement in respect
of taxes, including the settlement of any material tax controversy, or similar
action relating to the filing of any tax return or the payment of any tax, if
such election, agreement or action would reasonably be expected to result in any
direct tax liability for any of the Stockholders or any direct or indirect
holder of equity in any of the Stockholders; and

(xxv) any material change in the nature of the business of the Company or any
Subsidiary, taken as a whole.

(b) In connection with any vote or action by written consent of the stockholders
of the Company relating to any matter requiring consent as specified in Section
2.5(a), each Stockholder agrees, with respect to any Voting Securities
beneficially owned by such Stockholder with respect to which it has the power to
vote, (i) to vote against (and not act by written consent to approve) such
matter if such matter has not been consented to by the Required Directors in
accordance with Section 2.5(a) and (ii) to take or cause to be taken, upon the
written request of the CD&R Investors (if such matter has not been consented to
by a CD&R Designee) or the KKR Investors (if such matter has not been consented
to by a KKR Designee), all other reasonable actions, at the expense of the
Company, required, to the extent permitted by law, to prevent the taking of any
action by the Company with respect to a matter unless such matter has been
consented to by the Required Directors in accordance with Section 2.5(a).

(c) Each Stockholder (i) that is a Permitted Transferee, an Affiliate
co-investor or a co-investment vehicle hereby irrevocably grants to and appoints
the Principal Investor which is an Affiliate of such Stockholder and (ii) that
is not a Person described in clause (i), hereby irrevocably grants to and
appoints the Principal Investors collectively (to act by unanimous consent) such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Stockholder, to vote or act by written
consent with respect to such Stockholder’s Common Stock, and to grant a consent,
proxy or approval in respect of such Common Stock, in the event that such
Stockholder fails at any time to vote or act by written consent with respect to
any of its Common Stock in the manner agreed by such Stockholder in this
Agreement, in each case in accordance with such Stockholder’s agreements
contained in this

 

12



--------------------------------------------------------------------------------

Agreement. Each Stockholder (other than the Principal Investors) hereby affirms
that the irrevocable proxy set forth in this Section 2.5(c) will be valid for
the term of this Agreement and is given to secure the performance of the
obligations of such Stockholder under this Agreement. Each such Stockholder
hereby further affirms that each proxy hereby granted shall be irrevocable and
shall be deemed coupled with an interest and shall extend for the term of this
Agreement, or, if earlier, until the last date permitted by applicable law. For
the avoidance of doubt, except as expressly contemplated by this Section 2.5(c),
none of the Stockholders has been granted a proxy to any Person to exercise the
rights of any such Stockholder under this Agreement or any other agreement to
which such Stockholders is a party.

SECTION 2.6. Available Financial Information. (a) Upon the written request of
such Stockholder, the Company will deliver, or will cause to be delivered, the
information set forth in clauses (iii) and (iv) to each requesting Stockholder
and, and upon the written request of any Principal Investor, the information
listed in clause (i) and (ii) to such Principal Investor and any transferee of a
CD&R Investor or a KKR Investor which holds shares of Common Stock that
constitute at least twenty-five percent (25%) of the Original Shares of the CD&R
Investors or the KKR Investors, as applicable, until such time as such
Stockholder and its Affiliates shall cease to own any shares of Common Stock:

(i) as soon as available after the end of each month and in any event within
thirty (30) days thereafter, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and consolidated statements of
operations, income, cash flows, retained earnings and stockholders’ equity of
the Company and its Subsidiaries, for each month and for the current fiscal year
of the Company to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto), together with a
comparison of such statements to the corresponding periods of the prior fiscal
year and to the Company’s business plan then in effect and approved by the
Board;

(ii) an annual budget, a business plan and financial forecasts for the Company
for the next fiscal year of the Company (the “Annual Budget”), no later than
thirty (30) days before the beginning of the Company’s next fiscal year, in such
manner and form as approved by the Board, which shall include at least a
projection of income and a projected cash flow statement for each fiscal quarter
in such fiscal year and a projected balance sheet as of the end of each fiscal
quarter in such fiscal year, in each case prepared in reasonable detail, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets and projections are based, which shall be accompanied by the
statement of the chief executive officer or chief financial officer or
equivalent officer of the Company to the effect that such budget and projections
are based on reasonable and good faith estimates and assumptions made by the
management of the Company for the respective periods covered thereby; it being
recognized by such holders that such budgets and projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by them may differ from the projected results. Any material
changes in such Annual Budget shall be delivered to the Stockholders as promptly
as practicable after such changes have been approved by the Board;

 

13



--------------------------------------------------------------------------------

(iii) as soon as available after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter, (A) the annual financial
statements required to be filed by the Company pursuant to the Exchange Act or
(B) a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year, and consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for such year,
prepared in accordance with GAAP and setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
accompanied by the opinion of independent public accountants of recognized
national standing selected by the Company, and a Company-prepared comparison to
the Company’s Annual Budget for such year as approved by the Board; and

(iv) as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
forty-five (45) days thereafter, (A) the quarterly financial statements required
to be filed by the Company pursuant to the Exchange Act or (B) a consolidated
balance sheet of the Company and its Subsidiaries as of the end of each such
quarterly period, and consolidated statements of income, retained earnings and
cash flows of the Company and its Subsidiaries for such period and for the
current fiscal year to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto) and setting forth
in comparative form the figures for the corresponding periods of the previous
fiscal year and to the Company’s Annual Budget then in effect as approved by the
Board, all in reasonable detail and certified by the principal financial or
accounting officer of the Company.

(b) Other Information. The Company covenants and agrees to deliver to each
Stockholder, upon written request, so long as such Stockholder owns at least
five percent (5%) of the outstanding shares of Common Stock, with reasonable
promptness, such other information and data (including such information and
reports made available to any lender of the Company or any of its Subsidiaries
under any credit agreement or otherwise) with respect to the Company and each of
its Subsidiaries as from time to time may be reasonably requested by any such
Stockholder; provided that the Company reserves the right to withhold any
information under this Section 2.6(b) or access under Section 2.7 from a
Stockholder if the Board determines that providing such information or granting
such access would reasonably be expected to adversely affect the Company on a
competitive basis or otherwise. Each such Stockholder shall have access to such
other information concerning the Company’s business or financial condition and
the Company’s management as may be reasonably requested, including all rights
necessary to satisfy VCOC requirements applicable to such Stockholder.

SECTION 2.7. Access. The Company shall, and shall cause its Subsidiaries,
officers, directors, employees, auditors and other agents to, until such time as
an Stockholder shall cease to own any shares of Common Stock, (a) afford the
officers, employees, auditors and other agents of such Stockholder, during
normal business hours and upon reasonable notice reasonable access at all
reasonable times to its officers, employees, auditors, legal counsel,
properties, offices, plants and other facilities and to all books and records,
and (b) afford such Stockholder the opportunity to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with their respective officers
from time to time as each such Stockholder may reasonably request.

 

14



--------------------------------------------------------------------------------

SECTION 2.8. Termination of Rights. Notwithstanding Sections 2.4 and 2.5, at
such time as the CD&R Investors or the KKR Investors, as applicable, together
with their respective Affiliates, shall cease to own a number of shares of
Common Stock equal to at least ten percent (10%) of the outstanding shares of
Common Stock, the CD&R Investors or the KKR Investors, as applicable, shall
cease to have any rights under Sections 2.4 and 2.5.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Stockholder Indemnification; Reimbursement of Expenses.

(a) The Company agrees to indemnify and hold harmless each Stockholder, their
respective directors, members, managers and officers and their Affiliates (the
Stockholders, and the respective directors, officers, partners, members,
managers, Affiliates and controlling persons thereof, each, an “Stockholder
Indemnitee”) from and against any and all liability, including, without
limitation, all obligations, costs, fines, claims, actions, injuries, demands,
suits, judgments, proceedings, investigations, arbitrations (including
stockholder claims, actions, injuries, demands, suits, judgments, proceedings,
investigations or arbitrations) and reasonable expenses, including reasonable
accountant’s and reasonable attorney’s fees and expenses (together the
“Losses”), incurred by such Stockholder Indemnitee before or after the date of
this Agreement and arising out of, resulting from, or relating to (i) such
Stockholder Indemnitee’s purchase and/or ownership of any Equity Securities,
(ii) the transactions contemplated by the Subscription Agreement to which it is
a party (including the agreements described therein), and any other subscription
agreements pursuant to which any Stockholder Indemnitee purchased securities of
the Company and all agreements contemplated thereby, or (iii) any litigation to
which any Stockholder Indemnitee is made a party in its capacity as a
stockholder or owner of securities (or a partner, director, officer, member,
manager, Affiliate or controlling person of any Stockholder Indemnitee) of the
Company; provided that the foregoing indemnification rights in this Section 3.1
shall not be available to the extent that (a) any such Losses are incurred as a
result of such Stockholder Indemnitee’s willful misconduct or gross negligence;
(b) any such Losses are incurred as a result of non-compliance by such
Stockholder Indemnitee with any laws or regulations applicable to any of them;
(c) any such Losses are incurred as a result of non-compliance by such
Stockholder Indemnitee with its obligations under any of the agreements or
instruments referenced above or any other agreements or instruments to which
such Stockholder Indemnitee is or becomes a party or otherwise becomes bound; or
(d) subject to the rights of contribution provided for below, to the extent
indemnification for any Losses would violate any applicable law, regulation or
public policy. For purposes of this Section 3.1, none of the circumstances
described in the limitations contained in the proviso in the immediately
preceding sentence shall be deemed to apply absent a final non-appealable
judgment of a court of competent jurisdiction to such effect, in which case to
the extent any such limitation is so determined to apply to any Stockholder
Indemnitee as to any previously advanced indemnity payments made by the Company
under this Section 3.1, then such payments shall be promptly

 

15



--------------------------------------------------------------------------------

repaid by such Stockholder Indemnitee to the Company. The rights of any
Stockholder Indemnitee to indemnification hereunder will be in addition to any
other rights any such party may have under any other agreement or instrument
referenced above or any other agreement or instrument to which such Stockholder
Indemnitee is or becomes a party or is or otherwise becomes a beneficiary or
under law or regulation. In the event of any payment of indemnification pursuant
to this Section 3.1, so long as any Stockholder Indemnitee is fully indemnified
for all Losses, the Company will be subrogated to the extent of such payment to
all of the related rights of recovery of the Stockholder Indemnitee to which
such payment is made against all other Persons. Such Stockholder Indemnitee
shall execute all papers reasonably required to evidence such rights. The
Company will be entitled at its election to participate in the defense of any
third party claim upon which indemnification is due pursuant to this Section 3.1
or to assume the defense thereof, with counsel reasonably satisfactory to such
Stockholder Indemnitee unless, in the reasonable judgment of the Stockholder
Indemnitee, a conflict of interest between the Company and such Stockholder
Indemnitee may exist, in which case such Stockholder Indemnitee shall have the
right to assume its own defense and the Company shall be liable for all
reasonable expenses therefor. Except as set forth above, should the Company
assume such defense all further defense costs of the Stockholder Indemnitee in
respect of such third party claim shall be for the sole account of such party
and not subject to indemnification hereunder. The Company will not without the
prior written consent of the Stockholder Indemnitee effect any settlement of any
threatened or pending third party claim in which such Stockholder Indemnitee is
or could have been a party and be entitled to indemnification hereunder unless
such settlement solely involves the payment of money and includes an
unconditional release of such Stockholder Indemnitee from all liability and
claims that are the subject matter of such claim. If the indemnification
provided for above is unavailable in respect of any Losses, then the Company, in
lieu of indemnifying an Stockholder Indemnitee, shall contribute to the amount
paid or payable by such Stockholder Indemnitee in such proportion as is
appropriate to reflect the relative fault of the Company and such Stockholder
Indemnitee in connection with the actions which resulted in such Losses, as well
as any other equitable considerations.

The Company agrees to pay or reimburse (i) the Stockholders for (A) all
reasonable costs and expenses (including reasonable attorneys fees, charges,
disbursement and expenses) incurred in connection with any amendment,
supplement, modification or waiver of or to any of the terms or provisions of
this Agreement or any related agreements and (B) in connection with any stamp,
transfer, documentary or other similar taxes, assessments or charges levied by
any governmental or revenue authority in respect of this Agreement or any
related agreements; and (ii) each Stockholder for all costs and expenses of such
Stockholder (including reasonable attorneys fees, charges, disbursement and
expenses) incurred in connection with (1) the consent to any departure by the
Company or any of its Subsidiaries from the terms of any provision of this
Agreement or any related agreements and (2) the enforcement or exercise by such
Stockholder of any right granted to it or provided for hereunder.

SECTION 3.2. Termination. Subject to the early termination of any provision as a
result of an amendment to this Agreement agreed to by the Board and the
Stockholders as provided under Section 3.3 (i) the provisions of Article II
shall, with respect to each Stockholder, terminate as provided in the applicable
Section of Article II or, if not so provided, as provided in Section 2.8 and
(ii) Section 3.1 of this Agreement shall not terminate. Nothing herein shall
relieve any party from any liability for the breach of any of the agreements set
forth in this Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 3.3. Amendments and Waivers. (a) Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective without the approval of the Board and each of the CD&R Investors and
the KKR Investors; provided, that any Stockholder may waive (in writing) the
benefit of any provision of this Agreement with respect to itself for any
purpose. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. Any written amendment
or waiver to this Agreement that receives the vote or consent of the
Stockholders provided herein need not be signed by all Stockholders, but shall
be effective in accordance with its terms and shall be binding upon all
Stockholders.

SECTION 3.4. Successors, Assigns and Transferees. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. Stockholders may assign their
respective rights and obligations hereunder to any Transferees only to the
extent expressly provided herein.

SECTION 3.5. [Reserved].

SECTION 3.6. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next Business Day, provided that a copy of such notice is also sent via
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt; (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address as the party shall have furnished to each other party in
writing in accordance with this provision:

if to the Company, to:

US Foods Holding Corp.

9399 W. Higgins Road, Suite 500

Rosemont, Illinois 60018

Attention: Juliette W. Pryor, Esq.

Facsimile: (847) 720-8000

with a copy (which shall not constitute notice) to:

Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 94025

Menlo Park, California 94025

Attention: Nathaniel H. Taylor

Facsimile: 650-233-6561

 

17



--------------------------------------------------------------------------------

and

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Richard J. Schnall

Facsimile: (212) 407-5252

with a copy (which shall not constitute notice) to:

Jenner & Block LLP

919 Third Avenue

New York, New York 10022

Attention: Kevin T. Collins

Facsimile: (212) 891-1699

and

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Steven J. Slutzky, Esq.

Facsimile: (212) 909-6036

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marnie Lerner

Facsimile: (212) 455-2502

if to a KKR Investor, to:

Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 94025

Menlo Park, California 94025

Attention: Nathaniel H. Taylor

Facsimile: 650-233-6561

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marnie Lerner

Facsimile: (212) 455-2502

 

18



--------------------------------------------------------------------------------

if to a CD&R Investor, to:

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Richard J. Schnall

Facsimile: (212) 407-5252

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Steven J. Slutzky, Esq.

Facsimile: (212) 909-6036

SECTION 3.7. Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

SECTION 3.8. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement together with the Registration Rights Agreement and the
Subscription Agreements embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.

SECTION 3.9. Restrictions on Other Agreements; Bylaws. (a) Following the date
hereof, no Stockholder or any of its, her or his Permitted Transferees shall
enter into or agree to be bound by any stockholder agreements or arrangements of
any kind with any Person with respect to any Equity Securities except pursuant
to the agreements specifically contemplated by the Subscription Agreement to
which it is a party and the Registration Rights Agreement.

(b) The provisions of this Agreement shall be controlling if any such provisions
or the operation thereof conflict with the provisions of the Company’s Bylaws.
Each of the parties covenants and agrees to vote their Equity Securities and to
take any other action reasonably requested by the Company or any Stockholder to
amend the Company’s Bylaws so as to avoid any conflict with the provisions
hereof.

 

19



--------------------------------------------------------------------------------

SECTION 3.11. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

SECTION 3.12. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed in all respects by the laws of the State of New York
regardless of the law that might be applied under principles of conflict of laws
to the extent such principles would require or permit the application of the
laws of another jurisdiction. No suit, action or proceeding with respect to this
Agreement may be brought in any court or before any similar authority other than
in a court of competent jurisdiction in the State of New York, and the parties
hereto hereby submit to the exclusive jurisdiction of such courts for the
purpose of such suit, proceeding or judgment. Each party hereto hereby
irrevocably waives any right it may have had to bring such an action in any
other court, domestic or foreign, or before any similar domestic or foreign
authority. Each of the parties hereto hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding in relation to this
Agreement and for any counterclaim therein.

SECTION 3.13. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

SECTION 3.14. Enforcement. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

SECTION 3.15. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

SECTION 3.16. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Stockholder covenant, agree and

 

20



--------------------------------------------------------------------------------

acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Stockholder or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Stockholder or any current or future member of any
Stockholder or any current or future director, officer, employee, partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such for
any obligation of any Stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

SECTION 3.17. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument. This Agreement may be executed
by facsimile signature(s).

[Rest of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

US FOODS HOLDING CORP. By:  

/s/ Juliette Pryor

  Name:   Juliette Pryor   Title:   Executive Vice President, General Counsel
and Secretary

 

[Signature Page to US Foods Holding Corp. Amended and Restated Stockholders
Agreement]



--------------------------------------------------------------------------------

KKR 2006 FUND L.P. By:   KKR Associates 2006 L.P.,   its General Partner By:  
KKR 2006 GP LLC,   its General Partner By:  

/s/ William J. Janetschek

  Name:   William J. Janetschek   Title:   Vice President KKR PEI FOOD
INVESTMENTS L.P. By:   KKR PEI Food Investments GP LLC,   its General Partner
By:  

/s/ William J. Janetschek

  Name:   William J. Janetschek   Title:   Chief Financial Officer KKR PARTNERS
III, L.P. By:   KKR III GP LLC,   its General Partner By:  

/s/ William J. Janetschek

  Name:   William J. Janetschek   Title:   Authorized Person OPERF CO-INVESTMENT
LLC By:   KKR Associates 2006 L.P.,   its Manager By:   KKR 2006 GP LLC,   its
General Partner By:  

/s/ William J. Janetschek

  Name:   William J. Janetschek   Title:   Vice President

 

[Signature Page to US Foods Holding Corp. Amended and Restated Stockholders
Agreement]



--------------------------------------------------------------------------------

ASF WALTER CO-INVEST L.P. By:   ASF Walter Co-Invest GP Limited,   its General
Partner By:  

/s/ William J. Janetschek

  Name:   William J. Janetschek   Title:   Director

 

[Signature Page to US Foods Holding Corp. Amended and Restated Stockholders
Agreement]



--------------------------------------------------------------------------------

CLAYTON, DUBILIER & RICE FUND VII, L.P. By:   CD&R Associates VII, Ltd.,   its
General Partner By:  

/s/ Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President, Treasurer & Assistant
Secretary CLAYTON, DUBILIER & RICE FUND VII (CO- INVESTMENT), L.P. By:   CD&R
Associates VII (Co-Investment), Ltd.,   its General Partner By:  

/s/ Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President, Treasurer & Assistant
Secretary CD&R PARALLEL FUND VII, L.P. By:   CD&R Parallel Fund Associates VII,
Ltd.,   its General Partner By:  

/s/ Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President, Treasurer & Assistant
Secretary CDR USF CO-INVESTOR L.P. By:   CDR USF Co-Investor GP Limited,   its
General Partner By:  

/s/ Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President, Treasurer & Assistant
Secretary

 

[Signature Page to US Foods Holding Corp. Amended and Restated Stockholders
Agreement]



--------------------------------------------------------------------------------

CDR USF CO-INVESTOR NO. 2, L.P. By:   CDR USF Co-Investor GP No. 2 Limited, its
  General Partner By:  

/s/ Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President, Treasurer & Assistant
Secretary

 

[Signature Page to US Foods Holding Corp. Amended and Restated Stockholders
Agreement]



--------------------------------------------------------------------------------

Exhibit A

Assignment and Assumption Agreement

Pursuant to the Amended and Restated Stockholders Agreement, dated as of June 1,
2016 (the “Stockholders Agreement”), among US Foods Holding Corp., a Delaware
corporation (the “Company”), and each of the stockholders of the Company whose
name appears on the signature pages listed therein (each, a “Stockholder” and
collectively, the “Stockholders”),                      (the “Transferor”)
hereby assigns to the undersigned the rights that may be assigned thereunder,
and the undersigned hereby agrees that, having acquired Equity Securities as
permitted by the terms of the Stockholders Agreement, the undersigned shall
assume the obligations of the Transferor under the Stockholders Agreement.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Stockholders Agreement.

Listed below is information regarding the Equity Securities:

 

Number of Shares of

Common Stock

       

[Rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assumption Agreement as
of                 ,         .

 

[NAME OF TRANSFEREE]

 

Name: Title:

Acknowledged by:

 

US FOODS HOLDING CORP. By:  

 

  Name:   Title: